Citation Nr: 0427754	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel









INTRODUCTION

The veteran's active military service extended from January 
1967 to November 1968.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The case was previously before the Board in February 2004 
when it was remanded for additional development including a 
VA examination of the veteran.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran failed to report to a scheduled for a VA 
audio examination in February 2003 and April 2004.

2.  The evidence of record does not resolve whether the 
veteran meets the criteria for a current hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385 (2003).  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He alleges that he incurred hearing 
loss as a result of noise exposure during active military 
service.  


In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in August 2002 and December 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
notified that he should notify VA of all documents he wanted 
the RO to obtain for him.  

It is noted that VA did not specifically ask for all evidence 
in the veteran's possession.  The veteran, however, by 
failing to reply to requests for information about any 
additional evidence not of record, has stated sub silentio 
that he neither has nor knows of any further pertinent 
evidence.  Hence, no evidence has been lost to the record, 
and there is no failure to assist the appellant simply 
because VA did not explicitly ask him to submit all evidence 
in his possession.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, the duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.


Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records and private medical records are of 
record.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
claimant was notified of the need for a VA examination, and 
has failed to report for those examinations that were 
scheduled.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss and/or noise 
exposure during service; (2) whether he has a current hearing 
loss disability with the meaning of VA regulations; and, if 
so, (3) whether the current disability is etiologically 
related military service.  The Board concludes that medical 
evidence is needed to lend plausible support for the second 
and third issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

The veteran submitted a single piece of evidence to support 
his claim for service connection for hearing loss, a private 
audiology examination report dated June 2002.  This 
examination report contains audiometric test results 
presented in graph form.  The narrative states that the 
veteran has mild bilateral high frequency sensorineural 
hearing loss.  The examiner relates the veteran hearing loss 
to noise exposure during service.  

The United States Court of Veterans Appeals (Court), in Kelly 
v. Brown, 7 Vet. App. 471 (1995), stated that the Board could 
not interpret graphical representations of audiometric data.  
Rather, the examiner must provide numerical results.  The 
Board, therefore, finds that the June 2002 private 
examination can provide no competent basis for establishing 
if the veteran has a current hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.

In the present case, the RO has scheduled the veteran for VA 
Compensation and Pension examinations on multiple occasions, 
but the veteran has failed to report to these examinations.  
In each instance, the veteran's representative has responded 
by filing a "notice of disagreement" stating that the 
requests for VA examinations are "arbitrary and capricious" 
as the veteran has provided medical evidence which is 
adequate for rating purposes.  

Nevertheless, as noted above, review of the medical evidence 
of record reveals that it is not adequate for rating 
purposes.  See 38 C.F.R. § 3.385.  The Court has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The veteran's representative argues that the private 
medical evidence of record is adequate, however, the 
regulations state that if VA, not the veteran's 
representative, determines that a VA examination is necessary 
to properly ensure that a disability is accurately rated, the 
veteran is required to report for the examination.  38 C.F.R. 
§§ 3.326, 3.327 (2003)(emphasis added).  

In February 2004, the Board remanded the case for additional 
development.  The Board found that the evidence of record was 
inadequate to decide the veteran's claim and therefore, a VA 
examination of the veteran was ordered to ascertain if the 
veteran had a current hearing loss disability for VA 
purposes.  The text of the remand specifically notified the 
veteran and his representative that failure to report, 
without good cause, for an examination scheduled in 
conjunction with his claim could result in the denial of that 
claim.  38 C.F.R. § 3.655.  

Under the applicable criteria, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
will be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2003).

In the present case, the veteran has been scheduled for 
multiple VA examinations and failed to report to each one.  
Most recently, the veteran was provided notice in April 2004 
that he was scheduled for a VA examination.  The veteran 
again failed to report.  An August 2004 letter from the 
veteran's attorney merely waived the 60 day due process 
provisions and did not offer any explanation for the 
veteran's failure to report for his scheduled VA examination.  

Without the evidence provided by a VA examination, the Board 
must rate the veteran's claim for service connection on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  The evidence 
of record does not establish that the veteran has a current 
hearing loss disability within the meaning of VA regulations.  
38 C.F.R. § 3.385.  With no evidence of a current disability 
the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this determination, the Board notes that the RO 
fulfilled its statutory duty to assist the veteran in 
developing facts pertinent to the claim by attempting to 
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  38 U.S.C.A. § 5107(a).  
The Board is able to find as fact that the VA notified the 
veteran and his representative of the necessity for a VA 
examination in the February 2004 Board remand, and notified 
the veteran of the opportunity to report for another 
examination April 2004.  The veteran did not report for the 
needed examination.  

After a careful review of the record, it is found that a VA 
examination was absolutely necessary in this case in order to 
determine if the veteran had a current hearing loss 
disability.  Unfortunately, the veteran, when asked by the RO 
on multiple occasions did not express any willingness to 
cooperate in the conduct of this examination.  Therefore, it 
is concluded that the RO has made every effort to obtain the 
requested information; their inability to obtain this 
information was solely due to the refusal of the veteran to 
cooperate.  Accordingly, as good cause has not been shown for 
failure to report for the examinations scheduled in 
conjunction with the claim for service connection, and the 
evidence of record does not show bilateral hearing loss for 
VA purposes under 38 C.F.R. § 3.385, service connection for 
bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



